Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered May 14, 1979, convicting him of possession of gambling records in the first degree and promoting gambling in the second degree, upon a jury verdict, and imposing sentence.
Justice Niehoff has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed.
The alleged improper remarks by the prosecutor during summation did not deprive the defendant of a fair trial. Throughout the summation the court cautioned the prosecutor. In a side-bar conference the prosecutor was informed that should he transgress the defendant’s right to a fair trial through his summation, a mistrial would be declared. In view of the trial court’s action and curative instructions and the overwhelming proof of the defendant’s guilt in this case, a reversal and new trial is not required (see, People v Marrero, 110 AD2d 785; People v Martin, 112 AD2d 387; People v Dupree, 110 AD2d 777).
Our review of the record discloses that the defendant’s remaining contention is without merit. Bracken, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.